Title: From James Madison to Thomas Jefferson, 26 May 1806
From: Madison, James
To: Jefferson, Thomas


                    
                        Dear Sir
                        Washington May 26. 1806
                    
                    Your letter of the 19th. by express, was duly recd. For the result of the consultation among us on the mediterranean arrangements, I refer to what you will doubtless learn from Mr. Smith.
                    I inclose letters from Armstrong, Bowdoin Lee & Forbes. That from A. is particularly interesting. Altho there is a tint in it which is not agreeable, it seems a further proof that the plan laid would have been in the nick of time, & sure of success if the attempts to assassinate it here had not taken place. I am particularly glad to find that the idea of indemnities had taken such root, and that there was not more repugnance to a disencumbrance of W. F. of post-naté grants. I forgot to mention in my last that the letter from A. to you referred to in yours before the last was not inclosed.
                    I inclose also a communication from Mr. Merry, on the intended blockade of the German rivers, with such an answer as I have thought a proper guard agst. misconceptions.
                    Mr. Merry communicated at the same time a letter from Mr. Fox of apl. 7, observing that notwithstanding the impatience for an answer to Mr. Monroe’s complaints, and the hints which seemed to be rising in the U.S. an answer had been prevented by the importance of the necessary

investigations, & by the pressure of other affairs; instructing Mr. Merry at the same time to assure the Amn. Govt. of the good will of the King towards the U.S. and his sincere desire that arrangements removing all causes of dispute might lay the foundation for permanent friendship & harmony between the two countries; & further that not a day would be unnecessarily lost in preparing to enter into treaty with Mr. Monroe. As no written communication was made by Mr. M, I give the substance of it from memory which I believe I can rely on, as I was permitted to peruse the letter of Mr. Fox.
                    From the moment & manner of this step by Mr. Fox, there is no doubt that it has been stimulated by the loss of the German Market, and the fear that the temper of this country if not soothed by some such friendly assurances might shut the door here also agst. British manufactures. The English papers were beginning to republish the propositions of Gregg, Genl. Smith &c.
                    We have had a fine but not a sufficient rain, but with a degree of cold & wind since, till yesterday, that lessens the binefit [sic] of it. With respectful attachment, Yrs.
                    
                        James Madison
                    
                